Citation Nr: 0805572	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  03-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date than March 5, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

A March 2000 rating decision granted service connection for 
PTSD and assigned an effective date of September 5, 1999 for 
the grant of service connection.  The veteran did not appeal 
that decision's assignment of effective date for the grant of 
service connection for PTSD.

In September 2002, the veteran claimed an earlier effective 
date for service connection for PTSD.  An October 2002 rating 
decision denied an earlier effective date.  The veteran 
entered a notice of disagreement with this decision in 
December 2002.  During the appeal, in an April 2003 rating 
decision, the RO found clear and unmistakable error in prior 
assignment of effective date for service connection for PTSD, 
and granted an effective date of March 5, 1998 (one year 
prior to the date of receipt of the veteran's reopened 
claim).  A statement of the case on the effective date issue 
was issued in April 2003.  The veteran's substantive appeal, 
on a VA Form 9, was received in June 2003.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an October 1993 rating decision; notice of this 
decision was issued on November 9, 1993; and the veteran did 
not enter a notice of disagreement with this decision within 
one year of issuance of notice of the decision.  

2.  Service department correction and issuance of DD Form 215 
showing that the veteran earned the Combat Infantryman Badge 
was issued on October 24, 1994, and was received by VA on 
August 16, 1996.   

3.  The veteran's claim to reopen service connection for PTSD 
was received by VA on March 5, 1999.    


CONCLUSION OF LAW

The criteria for an earlier effective than March 5, 1998 for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The veteran was provided notice regarding 
effective dates in a March 2006 and June 2007 letters.  

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for PTSD

In this case, the veteran's claim for service connection for 
PTSD was denied in rating decisions in September 1990 and 
October 1993.  The basis for denial of service connection for 
PTSD in the October 1993 decision was that an in-service 
stressful event had not been verified.  Notice of the October 
1993 decision was issued on November 9, 1993.  The veteran 
did not enter a notice of disagreement with this decision 
within one year of issuance of notice of the decision.  
Consequently, the October 1993 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Service department correction and issuance of DD Form 215 
showing that the veteran earned the Combat Infantryman Badge 
was issued on October 24, 1994, and was received by VA on 
August 16, 1996.  This evidence of receipt of the Combat 
Infantryman Badge is proof of an in-service stressful event.  

Neither the issuance of DD Form 215 by the service department 
on October 24, 1994, nor receipt of the DD Form 215 by VA on 
August 16, 1996, constituted a claim to reopen service 
connection for PTSD.  Because the DD Form 215 was not issued 
until October 24, 1994, such evidence of in-service stressful 
event did not exist at the time of the prior final RO rating 
decision in October 1993 (mailed in November 1993), so it is 
not service department evidence that VA could have previously 
obtained when it decided the claim in October 1993.  For this 
reason, VA's receipt of the veteran's DD Form 215 on August 
16, 1996 did not constitute a claim to reopen service 
connection for PTSD.  38 C.F.R. § 3.156(c)(2) (2007).  In 
addition, the mere receipt of the DD Form 215 by VA does not 
indicate any intent on the part of the veteran to apply for 
the benefit of service connection for PTSD; therefore, the 
receipt by VA of the veteran's DD Form 215 on August 16, 1996 
did not constitute an informal claim to reopen service 
connection for PTSD.  38 C.F.R. § 3.155(a) (2007).  

The veteran's claim to reopen service connection for PTSD was 
received by VA on March 5, 1999.  A March 2000 rating 
decision granted service connection for PTSD and assigned an 
effective date of March 5, 1999 for the grant of service 
connection.  In September 2002, the veteran claimed an 
earlier effective date for service connection for PTSD.  
During the appeal, in an April 2003 rating decision, the RO 
found clear and unmistakable error in prior assignment of 
effective date for service connection for PTSD, and granted 
an effective date of March 5, 1998 (one year prior to the 
date of receipt of the veteran's reopened claim).  

The controlling effective date statute and regulation 
provides in relevant part that, where entitlement to service 
connection is established because of the correction, change 
or modification of a military record by competent military 
authority, the award will be effective from the latest of 
these dates: (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; (2) Date of receipt of 
claim if claim was disallowed; or (3) One year prior to date 
of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(g). 

In this veteran's case, the latest of these dates is March 5, 
1998, which is one year prior to the date of VA's receipt of 
the veteran's claim to reopen service connection for PTSD, 
which was received at VA on March 5, 1999.  An April 2003 
rating decision during the appeal granted an effective date 
of March 5, 1998 (one year prior to the date of receipt of 
the veteran's reopened claim).  For these reasons, the Board 
finds that there is no legal basis for an earlier effective 
date for service 


connection for PTSD than March 5, 1998, and the claim for an 
earlier effective date must be denied.  As in this case, 
where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis, 6 Vet. App. at 430.  


ORDER

An earlier effective than March 5, 1998 for the grant of 
service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


